[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This case comes to this court on a presentment by the Statewide Grievance Committee requesting an interim suspension of the respondent John F. Newton. The respondent admits Paragraphs 1, 2, 6 and 7 of the Amended Application For Order of Interim Suspension. Paragraphs 3 and 4 are denied. The respondent left CT Page 12099 Paragraph 5 to the plaintiff's proof.
This court carefully reviewed the testimony in this hearing. This court carefully reviewed the exhibits. This court made a thorough and careful review of the transcripts of the proceedings being Exhibits 4, 6  7.
This court finds the plaintiff has proven by clear and convincing evidence that the respondent John F. Newton withdrew the case of his client Benita Bryan without her permission and authority. On December 2, 1996, a Motion for Judgment was granted adverse to Benita Bryan's interest when the respondent John F. Newton failed to appear to protect her interest. Pursuant to Practice Book § 28C the foregoing application for interim suspension having been heard, it is hereby ordered that the respondent John F. Newton is suspended from the practice of law pending further order of the court.
KARAZIN, J.
The foregoing application for interim suspension having been granted, the court appoints Attorney Folger Brink, 399 E. Post Road, Cos Cob, Connecticut 06807 pursuant to Practice Book § 46B to take whatever action seems indicated to protect the interest of the clients of Attorney John F. Newton and the court further appoints Attorney Folger Brink, 399 E. Post Road, Cos Cob, Connecticut 06807 pursuant to Practice Book § 46B to take whatever action seems indicated to protect the interest of Attorney John F. Newton.
KARAZIN, J.